106 F.3d 405
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Anne C. VOSS, Debtor.Anne C. VOSS, Appellant,v.Patrick CASHEN, Appellee.
No. 96-3337.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 17, 1997.Filed Jan. 21, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Anne Voss appeals the District Court's1 dismissal of her multi-count action against Patrick Cashen on the ground that she was not the real party in interest.  Having carefully reviewed the parties' briefs and the record, we conclude that the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri